Title: Thomas Jefferson to James Penn (for Archibald Robertson), 28 May 1815
From: Jefferson, Thomas
To: Penn, James,Robertson, Archibald


          Sir Poplar Forest  May 28. 15
          I thank you for your kind attention to my request of yesterday, and mr Goodman now takes on 1400.D. of treasury notes to exchange for banknotes. but as the person for whom they are intended shews difficulty as to the kind of money he will recieve, should there be among those you will send me any which he will reject, I shall hope to be permitted to send them back tomorrow and to recieve in return either my treasury notes or banknotes of our state. Accept the assurances of my respect
          Th: Jefferson
        